Case: 13-1110    Document: 6     Page: 1   Filed: 03/05/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

   SECURITIES AND EXCHANGE COMMISSION,
               Plaintiff-Appellee,

                            v.
          ONYX CAPITAL ADVISORS, LLC
             AND MICHAEL A. FARR,
                   Defendants,

                           AND

                    ROY DIXON, JR.,
                   Defendant-Appellant.
                __________________________

                        2013-1110
                __________________________

   Appeal from the United States District Court for the
Eastern District of Michigan in case no. 10-CV-11633,
Judge Denise Page Hood.
              __________________________

   Before NEWMAN, LOURIE, and REYNA, Circuit Judges.

PER CURIAM.

                       ORDER

    The court considers whether this appeal should be
transferred to the United States Court of Appeals for the
Case: 13-1110        Document: 6   Page: 2    Filed: 03/05/2013




SEC V. ONYX CAPITAL ADVISORS                                2


Seventh Circuit. The Securities and Exchange Commis-
sion indicates that transfer is appropriate.

    Roy Dixon, Jr. appeals from a judgment of the United
States District Court for the Eastern District of Michigan
in a securities fraud case. Pursuant to 28 U.S.C. § 1631,
this court is authorized to transfer the case to a court in
which the appeal could have been brought at the time it
was filed or noticed. Transfer is appropriate here.
      Accordingly,
      IT IS ORDERED THAT:

   The appeal is transferred pursuant to 28 U.S.C.
§ 1631 to the United States Court of Appeals for the
Seventh Circuit.

                                   FOR THE COURT


                                   /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk

s26